Order issued December 7, 2012




                                                In The
                                 (Court of _ pptal
                           fth i trict of        at alla
                                        No. 05-12-01065-CV


                   IN THE INTEREST OF C.S.N. AND J.T.N., CHILDREN


                        On Appeal from the 301st Judicial District Court
                                     Dallas Counly, Texas
                            ’-Trial C6hrt Cause No. 00-1.4691:T


                                              ORDER
                Before Chief Justice Wright and Justices Francis and Lang-Miers

        At ~ssue in this appeal is the trial court’s order holding Father in contempt for failure to pay

child support, committing him to jail for 180 days, and suspending his barber’s license.- An order

suspending an occupational, professional, or business license is reviewable by direct appeal. See

generally In re C.G., 261 S.W.3d 842 (Tex. App.--Dallas 2008, no pet.). However, a contempt

order is not. See Tex. Health Comm ’n v. Nunley, 647 S.W.2d 951,952 (Tex. 1983).

        By letter dated October 2, 2012, we directed Father to file a letter brief addressing our

jurisdiction over the contempt order. He responded by filing a petition for writ of habeas corpus.

See In re Henry, 154 S.W.3d 594, 596 (Tex. 2005) (per curiam) (contempt order reviewable by

petition for writ of habeas corpus). Appellee, though given an opportunity, has not responded.
        Because we have no jurisdiction over direct appeals challenging contempt orders, we

DISMISS that portion of the appeal challenging the contempt order. That portion of the appeal
Dine printed: November 26, 20 ! 2 2:37PM


concerning the licence suspension remains pending. As the appellate record has been filed, we

ORDER Father to file his brief on the merits within thirty days of the date of this order.




                                                                    LANG-MIERS




                                                -2-